Title: To Thomas Jefferson from Consider Sterry, 23 February 1807
From: Sterry, Consider
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Norwich (Con.) February 23d. 1807—
                        
                        From your well known character as a man of science I have without knowing or being known to your Excellency,
                            personally, sent you the accompanying pamphlet, for a leisure hour’s amusement. The irradiation of the mind neither begets
                            servility nor Censsors respect; and On this, I hope your Excellency will
                            find a sufficient apology for my present intrusion. Being assured that any improvement in the Arts and Sciences cannot be
                            indifferent or uninteresting to you either as a Man or as the chief Magistrate of a great and free
                            people, when the object of improvement is the advancement of real knowledge and the interests of our common Country. From
                            motives of this nature, I have been induced—therefore, to adopt this mode of communicating to your Excellency, what
                            appears to me to be a real improvement in an important Art—
                        To determine, readely, the longitude at Sea, has ever been viewed as a desideratum in
                            Nautical Science, and the only thing now wanting to render the Art of Navigation [per]fect and complete. The method of doing this by Celestial observation, is a great
                            advancement towards the desired object, and unqustionably the greatest improvement  navigation has yet received. To render this discovery of popular use and practicable by
                            men of limited education, has engaged the attention of the first Mathematicians, both in Europe and America.—how far their
                            labors will be crowned with complete success, time alone can determine; yet this much, I believe, may be safely said with
                            respect to the present practice by the Moon, that it is as far superior to any other method that has ever been proposed
                            for determining the longitude at sea, as the Excellency of bright sun-shine is above the twinkling light of the stars. Had
                            the Grand Architect of the Universe seen fit to have furnished our Earth with a Satellite moving in its orbit with a
                            celerity equal to the velocity of one of Jupiter’s Satellites, we should then have been able to determine the longitude of
                            a place with as much ease and facility as we now do its latitude. But since we are denied this privileged mode of
                            solution, any other method beyond that of the Moon, is scarcely to be hoped for—much less is it expected—
                        In the new method which I have given for working lunar
                            observations, and forwarded you in the small pamphlet, I have aimed at popular simplicity and studied brevity as far
                            as it appeared to me, the nature of the problem would admit, or experience justify an abridgement. And taking both these
                            into the account, I cannot but flatter myself of having so far succeeded in the attempt to cast in my mite of additional
                            improvement, that upon a just and comparative trial with other methods, the one I have given will be found to possess
                            many decided advantages over any other which has yet been published—It embrases a less number of figures, and is more
                            simple than any I have ever seen—
                        In the interior of a Continent, the finger of nature
                            points, unquestionably, to agriculture and the pursuits of husbandry. But on the margin of such an extensive sea coast as
                            the one possessed by the United States, nature designates with equal precision, that a very great portion of its
                            inhabitants, must and will be Commercial. Pursuits of this kind, require a greater aid from the refined arts of civilized
                            life to ensure success, than mere agrarian management, or the cultivation of flocks and herds. And tho’ nature can never
                            be forced by Art, yet the latter ought to be in some measure commensurate with the former, in order that her intentions
                            may be rendered subservient to the various pursuits and interests of mankind—And this may be considered as the true
                            economy of Science, and the only proper object  the labors
                            of scientific men ought to be directed. 
                  I have the honor to be, Sir, with very great respect, Your Excellency’s obet Hbl.
                            Servant
                        
                            Consider Sterry
                            
                        
                    